Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10 are pending. Claims 1-10 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 02/10/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 102(a)(1) rejection of claims 1-2 as anticipated by ‘768 (CN103030768, Published 04-2013. All references to 768 are made to a machine translation, herein attached) in the non-final mailed 11/10/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.
The 103(a) rejection of claims 1-7 and 9-10 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891) and ‘331 (3,492,331, Patent date 01-1970) in the non-final mailed 11/10/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.

The 103(a) rejection of claims 1-7 and 9-10 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), in the non-final mailed 11/10/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.
The 103(a) rejection of claim 8 over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), as applied to claims 1-7 and 9-10 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968), in the non-final mailed 11/10/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.

The ODP rejections of claims 1-10 utilizing ‘645 (US Application 15/734,645), ‘949 (US Application 17/111,949), ‘805 (US Application 17/109,805), ‘893 (US Application 17/109,893), ‘688 (US Application 17/111,688), ‘726 (US Application 17/111,726), ‘779 (US Application 17/111, 779), ‘857 (US Application 17/111, 857), and ‘891 (US Application 17/111, 891), in the non-final mailed 11/10/2021 are withdrawn. The amendments to claim 1 have overcome the rejection.
The following 103(a) and ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The rejections were necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the  

Interpretation of Claims

    PNG
    media_image1.png
    157
    1027
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    1013
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    1024
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    1019
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    1028
    media_image5.png
    Greyscale

Concerning the diamine hydrochloride composition having a pH of 3.0 to 4.0 when dissolved in water at a concentration of 10% by weight, this is an optional 

Scope of the Prior Art
	352 teaches the following.

    PNG
    media_image6.png
    47
    549
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    98
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    274
    594
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    215
    595
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    165
    590
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    111
    595
    media_image11.png
    Greyscale

The above HCl aqueous concentrations, moles of HCl to diamine and reaction temperatures of the triphosgenation reaction overlap the instant concentrations, ratios and temperatures.

    PNG
    media_image12.png
    319
    545
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    60
    595
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    214
    599
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    73
    542
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    135
    590
    media_image16.png
    Greyscale


Ascertaining the Difference
 	352 does not teach the diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8.

Obviousness                                                                                                                              
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 352, to arrive at the instant invention with a reasonable expectation of success.
For example, concerning the instant moles of HCl to diamine, 352 teaches (par. 41) 1:2-5. This range overlaps the instant range. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Concerning the filtering drying of the diamine hydrochloride, 352 teaches (par. 52) such procedures.
Concerning the distillation at 100 to 130C and 2 torr or less, 352 teaches (par. 125) overlapping temps. and pressures. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, these limitations are met by the ordinary artisan practicing the above argued combinational teachings of 352. 
The reason being, the above argued combinational teachings of 352 are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The Applicant acknowledges that the '352 reference has a common applicant with the current application. However, due to the aforementioned amendments to the independent claims 1 and 4, it is respectfully submitted that the subject matter of the '352 reference does not render obvious these claims for at least the same differences as articulated above, and, therefore, the rejection should be withdrawn. The Applicant reserves the right to address the application of the exceptions of 35 U.S.C. 102(b)(2) to this reference if necessary.

Examiner’s response:
Because 352 explicitly recites overlapping moles of HCl to diamine that lead to the currently claimed pH values and chlorine ion content, the rejection is maintained.
For example, concerning the pH of 5.02 to 5.8 of the diisocyanate composition, this is caused by the ratio of moles of HCl to diamine when preparing the HCl salt of the diamine. See table 1 pages 34-35 of the specification. See 2.02 to 4.00 moles of HCl per 1 mole of m-XDA lead to the 5.02 to 5.75 pH as currently claimed. Note: the comparative examples have moles of 2.00 and 4.20 of HCl to 1 mole of m-XDA. These ratios lead to the pH values below 5.02 and above 5.8.
	352 teach 9.25 moles HCl to 4.4 moles of m-XDA (Example 1 and 6). This equates to a ratio of 2.102 moles of HCl to 1 mole of m-XDA. This ratio falls well within the 2.02 to 4.00 moles of HCl per 1 mole of m-XDA. 
.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘768 (CN103030768, Published 04-2013. All references to 768 are made to a machine translation, herein attached). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image17.png
    333
    725
    media_image17.png
    Greyscale


Scope of the Prior Art

Concerning the chlorine content, 768 is silent to chlorine content and therefore, the chlorine content is zero ppm. Claim 1 requires a chlorine content of 100 ppm or less, which overlaps zero ppm.
Concerning the limitation of a diisocyanate composition for an optical lens, this limitation is met by the composition taught by 768 (p. 1 of 3). 768 does not disclose restrictions for use of the composition. 
Concerning the purity, 768 teach the hexamethylene diisocyanate at 900-1100 parts to dibutyltin laurate at 2-5 parts (p. 1 of 3). This range overlaps the instant purities.	

Ascertaining the Difference
	768 does not teach a pH range of 5.02 to 5.8, or the chlorine content range or the explicit purity of 99.9%.
	
Obviousness

However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 768 to arrive at the invention with a reasonable expectation of success.
	Concerning the pH range of 5.02 to 5.8, the taught pH of 5 is merely close to the claimed range of 5.02 to 5.8. See MPEP 2144.05.

Concerning the chlorine content, 768 is silent to chlorine content. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The '768 reference cannot anticipate independent claims 1 and 4, because it fails to disclose the technical features of independent claims 1 and 4 underlined above. 
For at least the foregoing reasons, the '768 reference fails to teach all of the features of independent claims 1 and 4 and of their respective dependent claims and, thus, cannot anticipate these claims. The Examiner is therefore respectfully requested to withdraw the rejection of claims 1 and 4 and of the claims that depend therefrom and to allow these claims.

Examiner’s response:
The pH of 5 taught by 768 is merely close to the currently claimed range of 5.02 to 5.8, as argued above. See MPEP 2144.05.

Moreover, the specification does allow for the pH to be 5. See page 9 of the specification. 
Additionally, due to the closeness of the pH values of the prior art and the invention, the compositions of the prior and the invention have substantially identical properties. See MPEP 2144.05.
	
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891). The modifications to this rejection were necessitated by amendment.

Interpretation of Claims

    PNG
    media_image1.png
    157
    1027
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    1013
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    1024
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    1019
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    1028
    media_image5.png
    Greyscale

	Concerning the diamine hydrochloride composition having a pH of 3.0 to 4.0 when dissolved in water at a concentration of 10% by weight, this is an optional limitation due to the word “when”. Moreover, this limitation is a property of the instant diamine hydrochloride. 
Scope of the Prior Art
887 teach (Example 1) the preparation of an m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is a diisocyanate composition.
Concerning claim 3 and the ratio of diamine HCl to triphosgene, 887 teach (p. 4 of 5) a ratio of 0.4:1 to 3:1. This ratio overlaps the instant range of 1:1 to 5. 

Concerning claim 2 and 9, 887 teach (p. 2 of 5) the purity of the diisocyanate can reach 98% or more. This range overlaps the purity in claim 2 and 9.
Concerning the optical lens being made with the xylylene diisocyanate, 887 teach (page 1 of 5) the xylylene diisocyanate can be utilized in high-end optical resins.
Concerning the distillation of claim 9, 887 teach (page 2 of 5) distillation of the xylylene diisocyanate. 

Ascertaining the Difference
	887 does not teach the diisocyanate composition having a pH of 5.02 to 5.8 or 5.5 to 5.7, the chlorine content, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, reacting the diamine with an aqueous HCl solution to obtain the diamine hydrochloride composition, the HCl moles to diamine moles being 2.02 moles to 4.00 moles respectively, the concentration of the HCl aqueous solution being 20 to 45%, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, drying the diamine hydrochloride composition. 

Secondary Reference
	331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by 
	331 does not teach the instant molar ratio of HCl to diamine nor the concentration of the aqueous HCl. 
However, 056 teach (page 2 of 6) the molar ratio of 2.0 to 2.5 diamine to 1 of HCl, and teach (Example 1) 36% concentrated HCl. The ratios and concentrations taught by 056 (page 2 of 6 and Example 1) overlap the instant molar ratios and concentrations of claims 4-5. 
056 more specifically teach 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
The above teachings render 056 and 331 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331 and 056 to arrive at the instant invention with a reasonable expectation of success.

The ordinary artisan in need of the concentration of HCl in aqueous solution and the molar ratio of diamine to HCl would have looked to the teachings of 056. The ratios and concentrations taught by 056 (page 2 of 6 and Example 1) overlap the instant molar ratios and concentrations of claims 4-5. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
Upon producing the diisocyanate via the above argued combinational methods taught by 887, 331 and 056, the ordinary artisan would have arrived at a process for preparing a diisocyanate composition for an optical lens, which comprises: reacting a diamine with the instant aqueous hydrochloric acid solution at the instant molar ratios to obtain a diamine hydrochloride composition; and obtaining the diisocyanate composition from the diamine hydrochloride composition by the instant triphosgenation reaction. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Concerning the purities of the diisocyanate in instant claims 2 and 9, 887 teach (p. 2 of 5) the purity of the diisocyanate can reach 98% or more. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Additionally, 887 teach (page 2 of 5) the instant purification method of distillation of the xylylene diisocyanate. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, the ordinary artisan would have arrived at the instant purities.	
Due to the adjustment of the moles of HCl to diamine of the prior art overlapping those of the invention, the pH and chlorine content would have been present. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed 
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Neither the '887 reference nor any of the remaining references discloses the following elements of independent claims 1 and 4 as amended. 
For claim 1: 
pH of the diisocyanate composition of 5.02 to 5.8, and  
content of chlorine ions in the diisocyanate composition of 100 ppm or less. 
For claim 4: 
aqueous hydrochloric acid solution introduced such that the amount of HCl is 2.02 moles to 4.00 moles per 1 mole of the diamine, the diamine hydrochloride composition having a pH of 3.0 to 4.0 when dissolved in water at a concentration of 10% by weight, and content of chlorine ions in the diisocyanate composition of 100 ppm or less.

Specifically, it is noted that the Examiner admitted that the '887 reference does not disclose the chlorine content of the diisocyanate composition being 100 ppm or less or the pH of 5.0 to 5.8 (original claim 1) or 5.5 to 5.7 (original claim 3). The Examiner suggested that these deficiencies are cured by the '331 reference. The Applicant respectfully disagrees.

Examiner’s response:

Due to the adjustment of the moles of HCl to diamine of the prior art overlapping those of the invention, the pH and chlorine content would have been present. 
	

 Applicant argues:
The Examiner suggested that using an aqueous hydrochloride acid rather than HCL gas in the process of the '887 reference would have been a matter of an obvious substitution without specifying why such substitution would have been desirable based on the teachings of either of these two references.

Examiner’s response:
The examiner did give an obviousness explanation as to why the ordinary artisan would have used an aqueous HCl over gaseous HCl.
For example, it was argued above that “it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the method to prepare the diamine hydrochloride as taught by 887 (page 3 of 5) that utilized HCl gas and a diamine, with the method taught by 331 (column 4) that utilized an aqueous HCl solution and the diamine. The ordinary artisan would have done 
Applicant argues:
there is no explanation as to where the chlorine limitation is disclosed in either of these two references or why such limitation would have been obvious.

Examiner’s response:
The chlorine content would have been present when utilizing the molar amounts of HCl to diamine as taught by 056. 
056 teach 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
Upon adjusting the molar amount of HCl to diamine, the chlorine content and pH range would have been achieved.

Applicant argues:
Importantly, the aforementioned differences are not trivial as it would be appreciated by the PHOSITA (Person Having Ordinary Skill In The Art of the invention), and, therefore, cannot be 
Specifically, as discussed in the specification, important technical effects of the claimed method are that the yield and quality of the diisocyanate composition are substantially improved by adjusting the specific reaction conditions while using an aqueous hydrochloric acid solution instead of the conventional hydrogen chloride gas (see claims 1 and 4) and using solid triphosgene instead of a phosgene gas (see claim 5). 
The Office Action has thus failed to establish that independent claims 1 and 4 and their respective dependent claims are prima facie obvious. The Examiner is therefore respectfully requested to withdraw the rejection of independent claims 1 and 4 and of their dependent claims and to allow these claims. 
Examiner’s response:
The ordinary artisan upon using the disclosed molar ratios by 056 (Example 1) would have arrived at the currently claimed pH and chlorine content and the improvement of the yield and quality of the diisocyanate composition.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891), as applied to claims 1-7 and 9-10 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968). The modifications to this rejection were necessitated by amendment.
Interpretation of Claims

    PNG
    media_image1.png
    157
    1027
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    1013
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    1024
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    1019
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    1028
    media_image5.png
    Greyscale


    PNG
    media_image18.png
    261
    734
    media_image18.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of 887, 331 and 056 are written in the above 103 rejection and are incorporated herein by reference.
	Additional teachings of 887 are as follows. 887 teaches (page 2 of 5) the reaction solution is subjected to filtration and distillation. 887 teaches (p. 2 of 5) the purity of the diisocyanate can reach 98% or more and the yield can reach above 94%. These ranges overlap the instant yields and purity.

Ascertaining the Difference
	However, 887, 331 and 056 do not teach the distillation temperature or pressures. 

Secondary Reference
	888 teach overlapping subject matter as disclosed by 887. For example, 888 teach (column 1) a process for preparation, isolation and recovery of a hydrocarbyl 
888 teach (column 3) the preparation, isolation and recovery of the aromatic diisocyanate is accomplished via first reacting an aromatic diamine with phosgene and distilling off a portion of the aromatic diisocyanate so produced.
888 goes on to teach (column 3) sufficient temperatures and vacuum are required to evaporate the diisocyanate. This is motivation to explore temperatures and pressures to evaporate the diisocyanate.
  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, 331, 056 and 888 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the distillation process taught by 888 (column 3) to distill the diisocyanate product arrived at by the above argued combinational teachings of 887, 331 and 056. The ordinary artisan would have done so to satisfy a distillation procedure. An expectation of success would have existed due to 887 and 888 teaching overlapping diisocyanates being distilled. See 887 (Example 1) and 888 (column 4).
Concerning the distillation temperatures (claim 8), the ordinary artisan would have arrived at the instant temperatures via routine experimentation. The ordinary 
Concerning the distillation pressures (claim 8), the ordinary artisan would have arrived at the instant pressures via routine experimentation. The ordinary artisan would have done so to ensure sufficient vacuum was present to evaporate the diisocyanate. 888 (column 3). 
MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the yield and purities, 887 teaches (p. 2 of 5) the purity of the diisocyanate can reach 98% or more and the yield can reach above 94%. These ranges overlap the yield and purity in claim 13. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Moreover, the combination of 887, 331, 056 and 888 was argued above to arrive at a substantially identical process to prepare the instant composition and the distillation thereof. Therefore, the ordinary artisan practicing the teachings of 887,331, 056 and 888 would have arrived at the instant compositions, purities and yields.
See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The below ODP rejections were necessitated by amendment.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘645 (US Application 15/734,645) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891). 
With compact prosecution in mind, this OPD rejection was made of record in case the 103(a) rejection involving USPGPub 2021/0230352 is overcome via an exception. See 102(b)(2)(A-C).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image19.png
    175
    595
    media_image19.png
    Greyscale

	645 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.

It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 645. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘949 (US Application 17/111,949) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 949 claims the following.

    PNG
    media_image20.png
    260
    761
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    134
    771
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    172
    807
    media_image22.png
    Greyscale

949 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 949. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘805 (US Application 17/109,805) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 805 claims the following.

    PNG
    media_image23.png
    246
    595
    media_image23.png
    Greyscale

805 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 805. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the molar ratio of HCl to diamine, the ordinary artisan in need of a definition of the diamine/HCl reaction, would have looked to the specification of 805, and would have found on page 11 a ratio of 1:2 to 2.5.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘893 (US Application 17/109,893) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 893 claims the following.

    PNG
    media_image24.png
    400
    813
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    176
    794
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    206
    789
    media_image26.png
    Greyscale

893 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 893. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. ‘688 (US Application 17/111,688) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 688 claims the following.

    PNG
    media_image27.png
    187
    599
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    295
    608
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    147
    593
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    22
    586
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    344
    605
    media_image31.png
    Greyscale


However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 688. The reason being the method steps of the claims are In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 688, and would have found on page 19 the instant percent by weight.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. ‘726 (US Application 17/111,726) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 726 claims the following.

    PNG
    media_image32.png
    165
    588
    media_image32.png
    Greyscale

726 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.

It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 726. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. ‘779 (US Application 17/111, 779) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 779 claims the following.

    PNG
    media_image33.png
    61
    593
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    168
    591
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    170
    603
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    151
    608
    media_image36.png
    Greyscale

779 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 779. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 779, and would have found on page 19 the instant percent by weight.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.


Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. ‘857 (US Application 17/111, 857) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 857 claims the following.

    PNG
    media_image37.png
    235
    602
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    253
    595
    media_image38.png
    Greyscale

857 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, or the HCl concentration or moles of diamine to HCl. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular 
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.
It would have been obvious to combine the teachings and arrive at the invention with a reasonable expectation of success.
Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of 857. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration and the HCl/diamine molar ratio, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. ‘891 (US Application 17/111, 891) in view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017. As cited in the IDS filed 06/24/2021 in Patent application 17/111,891).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 891 claims the following.

    PNG
    media_image39.png
    222
    596
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    32
    590
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    116
    597
    media_image41.png
    Greyscale

891 does not claim the diisocyanate being able to be used for optical lenses, diisocyanate composition having a pH of 5.02 to 5.8, the content of the diisocyanate composition being 99.9%, the chlorine content of the diisocyanate composition being 100 ppm or less and the pH of the diisocyanate composition being 5.5 to 5.7, the content of the free amines and chlorine ions in the diamine hydrochloride composition is 0.1% by weight or less, the pH of 5.02 to 5.8, or the HCl concentration or moles of diamine to HCl. 
However, 056 teaches more specifically 250g of 36% HCl to 142g of the diamine (Example 1). 250g*0.36 is 90g HCl / 36.458g/mol is 2.47 moles of HCl. The molecular weight of the diamine is 140.23 g/mole. 142/140.23 is 1.01 moles of the diamine. 2.47/1.01 is 2.44. This overlaps the current ranges of 2.02 to 4.00.
331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as instantly claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
056 and 331 teach overlapping diamines. For example, 056 teach (page 2 of 6)1,3-cyclohexanedimethylamine, and 331 teach (column 4) cycloaliphatic polyamines and cyclohexylamines.

Additionally, the above limitations are met by the ordinary artisan practicing the claimed subject matter of limitations are met by the ordinary artisan practicing the claimed subject matter of 891. The reason being the method steps of the claims are substantially identical to the instant method steps. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the HCl concentration and the HCl/diamine molar ratio, the ordinary artisan in need of a definition of the aqueous HCl, would have looked to the specification of 891, and would have found on page 9 the instant percent by weight and molar ratios.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Applicant argues: 

Examiner’s response:
The ODP rejections are applicable and are maintained.

Conclusion
Claims 1-10 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628